Order entered February 10, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01467-CV

    CERGON, INC. D/B/A PRIMO'S BAR & GRILL AND EDWARD CERVANTES,
                                Appellants

                                              V.

                              CHEUNG-LOON, LLC, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 08-9267-G

                                          ORDER
       The Court GRANTS court reporter Vielica Dobbins’s February 6, 2014 request for

extension of time to file record and ORDERS the reporter’s record be filed no later than

February 26, 2014. No further extensions will be granted absent exigent circumstances.




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE